PER CURIAM.
In our opinion rendered November 1, 1979, Fla., 376 So.2d 844, in which we ini*MLIItially adopted this rule, we afforded all interested parties an opportunity to present suggestions or objections to the Court no later than December 1, 1979. We have modified the rule in accordance with the suggestion received by the Court. The rule, as modified and appended to this opinion, shall take effect at 12:01 a. m., January 1, 1980.
It is so ordered.
ADKINS, OVERTON, ALDERMAN and McDONALD, JJ., concur.
BOYD, J., concurs in part and dissents in part with an opinion.
SUNDBERG, J., dissents for the reason that he does not believe this to be an emergency matter requiring amendment of the rule before expiration of the four year cycle in July, 1980.
ENGLAND, C. J., dissents and concurs with SUNDBERG, J.
APPENDIX
RULE 1.080
SERVICE OF PLEADINGS AND PAPERS



(h) Service of Orders.
(1) A copy of all orders or judgments shall be transmitted by the court or under its direction to all parties at the time of entry of the order or judgment. No service need be made on parties against whom a default has been entered except orders setting a cause an action for trial as prescribed in Rule 1.440(c) and final judgments that shall be prepared and served as provided in subdivision (h)(2). The court may require that orders or judgments be prepared by a party, may require the party to furnish the court with stamped, addressed envelopes for service of the order or judgment, and may require that proposed orders and judgments be furnished to all parties before entry by the court of the order or judgment.